Citation Nr: 0739426	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-05 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for greater 
than 10 percent for service-connected degenerative joint 
disease of the thoracolumbosacral spine.

2.  Entitlement to an initial increased (compensable) 
disability rating for service-connected temporomandibular 
joint dysfunction.

3.  Entitlement to an initial increased (compensable) 
disability rating for chronic serous otitis media of the 
right ear.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1972 to November 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In January 2007, the veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.  During the video conference 
hearing, the veteran withdrew his appeal of the claim for an 
increased disability rating for the service-connected tinea 
cruris.  See 38 C.F.R. § 20.204 (2007).  Hence, the issue is 
no longer in appellate status.

The issues of an increased disability rating for degenerative 
joint disease of the thoracolumbosacral spine and for chronic 
serous otitis media of the right ear are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Temporomandibular joint dysfunction is manifested by pain in 
the temporalis, but with full range of motion, full opening 
movement, no deviation, and without popping or clicking in 
the joints.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
temporomandibular joint dysfunction are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.40, 4.45, 
4.150, Diagnostic Code 9905 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In April 2004 and May 2004, prior to the initial adjudication 
of the veteran's claim for service connection for 
temporomandibular joint dysfunction, he was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told what information that he needed to 
provide, and was information and evidence that VA would 
attempt to obtain.  

As to the issue of an increased disability rating for the now 
service-connected temporomandibular joint dysfunction, an 
increased disability rating is a "downstream" issue.  Once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, in November 2004, February 2006, and March 
2006, he was provided notice of information required to 
substantiate his claim for a greater disability rating.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

The veteran's relevant service, VA, and private medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA dental examination in September 2004.  The 
examination was thorough in nature and provided relevant 
findings that are deemed to be more than adequate.  Under 
such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability rating

The veteran argues that his temporomandibular joint 
dysfunction is more disabling than contemplated by the 
currently-assigned noncompensable disability rating.  Because 
the current rating criteria mandate the continued assignment 
of a noncompensable disability rating, the appeal is denied.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

For example, the rule articulated in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) -- that the present level of the 
veteran's disability is the primary concern in a claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126.  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  When the requirements for 
a compensable rating of a diagnostic code are not shown, a 
noncompensable disability rating is assigned.  38 C.F.R. § 
4.31 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007). 

The RO granted service connection for temporomandibular joint 
dysfunction by rating action dated in September 2004, and 
assigned a noncompensable disability rating, effective as of 
March 24, 2004, the date of claim.

The veteran's service-connected temporomandibular joint 
dysfunction is rated as noncompensable under Diagnostic Code 
9905 of VA's Schedule for Rating Disabilities of dental and 
oral conditions, which provides the rating criteria for 
limitation of motion of temporomandibular articulation.  
Pursuant to this code provision, limitation of motion of 
temporomandibular articulation is rated based on inter-
incisal range as follows: a maximum 40 percent disability 
rating is warranted where range of motion is from zero to 10 
mm.  A 30 percent disability rating is warranted when range 
of motion is from 11 to 20 mm.  A 20 percent disability 
rating is warranted for range of motion of 21 to 30 mm; and a 
10 percent disability rating is warranted for 31 to 40 mm.

Range of lateral excursion warrants a maximum 10 percent 
disability rating if limited from zero to 4 mm.  It is noted 
that ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150, Diagnostic Code 9905.

A VA dental examination report dated in September 2004 shows 
that the veteran reported headaches and neck pain that were 
thought to contain a temporomandibular joint component.  He 
described the pain as occurring several times a month.  
Physical examination revealed definite pain and tenderness on 
palpation in the temporalis at both the insertion and origin.  
He also had tenderness in the right masseter muscle.  The 
examiner could not identify any popping or clicking in the 
joints.  There was full range of motion, no deviation, full 
opening movement, and normal centric occlusion.  The examiner 
opined that there was a correlatory aspect between the 
temporomandibular joint and the temporal region which 
emanated to the posterior right neck region.

Private outpatient treatment records from Palmetto Tri-County 
Internal Medicine dated from 2004 to 2006 show intermittent 
treatment for reported headaches by the veteran.  VA 
outpatient treatment records during that period, similarly, 
show that the veteran reported intermittent headaches.

During his January 2007 video conference hearing, the veteran 
reported that he continued to experience pain behind the 
right side of his jaw.  He described difficulty bringing his 
jaw downward, but no trouble opening or closing his mouth.  
He also denied laxity movement to the left or right of the 
jaw.  He indicated that he was taking daily medication for 
the pain.  He also indicated that he had been given a 
separate disability rating for the headaches secondary to his 
temporomandibular joint.

The Board notes that during the pendency of this appeal, by 
rating action dated in January 2007, the veteran was awarded 
a separate disability rating for headaches, wherein a 10 
percent disability rating was assigned effective March 24, 
2004, the date of the veteran's original claim.

There are no other medical treatment records with regard to 
the veteran's service-connected temporomandibular joint 
dysfunction.  In light of the foregoing medical evidence of 
record, the Board finds that the veteran's temporomandibular 
joint dysfunction most closely approximates a disability 
which warrants a noncompensable disability rating.  There is 
no indication that the veteran's range of temporomandibular 
articulation was limited to less than 40 millimeters, which 
would be required for the assignment of a 10 percent 
disability rating under Diagnostic Code 9905.

The assigned noncompensable disability rating was in 
consideration of the reported painful motion of the veteran.  
There is no evidence that pain limits motion which meets the 
criteria for a compensable rating.

The Board has also considered whether a higher disability 
rating is warranted under other applicable diagnostic code 
provisions.  However, as the veteran did not exhibit any 
nonunion or severe displacement of the mandible, a higher 
disability rating pursuant to Diagnostic Codes 9903 or 9904, 
would not be appropriate.

The preponderance of the evidence is against the claim for an 
initial increased (compensable) disability rating for the 
service-connected temporomandibular joint dysfunction.  Thus, 
the benefit-of-the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial increased (compensable) disability rating for 
service-connected temporomandibular joint dysfunction is 
denied.


REMAND

During his January 2007 video conference hearing, the veteran 
indicated that his service-connected degenerative joint 
disease of the thoracolumbosacral spine had increased in 
severity since his most recent VA examination in September 
2004.  Additionally, he also asserted that he had experienced 
an increase in the hearing loss associated with his service-
connected chronic serous otitis media of the right ear.  As 
such, the Board is of the opinion that contemporaneous and 
thorough VA examinations of the thoracolumbosacral spine and 
right ear (to include an audiological evaluation) are 
warranted prior to further adjudication of the issues.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes the conducting of a 
thorough and contemporaneous medical examination so that the 
evaluation of a claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of his 
service-connected back disorder.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to address the following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in 
degrees.

b) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.  State whether any 
neurological impairment equates to mild, 
moderate, moderately severe or severe 
incomplete paralysis of the sciatic nerve 
or compete paralysis of the sciatic 
nerve. 

c) State whether the veteran has 
intervertebral disc syndrome which 
results in incapacitating episodes, and 
if so, the duration of the episodes over 
the past 12 months should be reported.  
The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

d) State whether the veteran experiences 
muscle spasms, and/or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphosis.

e) Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

The examiners must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

2.  The RO/AMC shall schedule the veteran 
for a VA ear and audiological examination 
so as to assess the current extent and 
nature of his service-connected chronic 
serous otitis media of the right ear.  
The claims file must be made available to 
and reviewed by the examiner prior to 
completion of the examination report.  

The examiner should describe in detail 
all symptoms attributable to the service-
connected chronic serous otitis media of 
the right ear.  Complete information 
concerning any associated otitis should 
be reported in detail.  The examiner 
should fully document all pertinent 
findings, including the presence or 
absence of suppuration, aural polyps.  
State whether the veteran's serous otitis 
media of the right ear results in 
complications such as labyrinthitis, 
tinnitus, facial nerve paralysis or bone 
loss of skull.

The veteran should be scheduled for a VA 
audio examination.  The audiologist 
should also set forth numeric values for 
the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz and report the 
speech recognition scores (Maryland CNC 
test) in each ear.  

The examiner must provide a complete 
rationale for all opinions given.

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further claim adjudication.

4.  The RO/AMC should readjudicate the 
claims giving consideration to the 
additional evidence of the veteran 
obtained as a result of this remand.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided 
with a Supplemental Statement of the 
Case.

The Supplemental Statement of the Case 
must set forth that the additional 
evidence has been considered and contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
veteran should be provided with an 
appropriate period of time for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


